Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the RCE filing of 7-27-2022. Claims 44-59 and 63-66 are pending and have been considered below:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 44-52, 55-59 and 63-66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal et al. (“Agrawal” 20150106801 A1) in view of Soto Matamala et al. (“Matamala” 20130339345 A1) and Gilady et al. (“Gilady” 20150324358 A1). 

Claim 44: Agrawal discloses a method comprising: obtaining, by a terminal, current scenario information; matching, by the terminal, the current scenario information against one or more prompt rules (Paragraphs 17-18 and 22-23; parameters/rules), each of the one or more prompt rules comprising a condition triggering recommendation of one or more applications to a user of the terminal (Paragraph 58; trigger); 
when determining that the current scenario information matches a first prompt rule in the one or more prompt rules, displaying, by the terminal (Paragraphs 17-18 and 22-23; parameter matching);
wherein the first recommendation interface comprises recommendation items of one or more applications; and displaying, by the terminal in response to a selection operation performed by the user on a first recommendation item in the first recommendation interface, an interface of a first application corresponding to the first recommendation item (Figure 7 and Paragraph 64; recommended applications). 
Agrawal may not explicitly disclose a first prompt message corresponding to the first prompt rule, displaying, by the terminal in response to a first operation performed by the user on the first prompt message, a first recommendation interface corresponding to the first prompt message. Matamala is provided because it discloses an application recommendation functionality that prompts a user based on locality context (Paragraphs 17, 19 and 47) and further provides a prompt page that navigates to the recommended applications (Figures 4-5 and Paragraphs 65 and 76-77). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a known technique to improve a similar device in the same way and provide a prompt page in Agrawal. One would have been motivated to provide the prompt page in order to ensure an intended action of selection by the user thereby providing a better user experience. 
Agrawal may not explicitly disclose wherein the first prompt message comprises information indicating a scenario corresponding to the current scenario information and prompts that there is a recommended application corresponding to the scenario;
Gilady is provided because it discloses an application recommendation functionality that prompts a user based on different scenario context triggers and further provides a prompt with scenario based information for recommended applications (Figures 4, 8 and Paragraphs 26-27). This scenario information can be incorporated into recommendation interface of Matamala. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a known technique to improve a similar device in the same way and provide a prompt page regarding a scenario in Agrawal. One would have been motivated to provide the prompt page in order to ensure an intended action of selection by the user, thereby providing a better user experience. 

Claim 45: Agrawal, Matamala and Gilady disclose a method according to claim 44, wherein before matching, by the terminal, the current scenario information against the one or more prompt rules, the method further comprises: obtaining, by the terminal, the one or more prompt rules from a network device, wherein the one or more prompt rules comprise the first prompt rule (Agrawal: Paragraph 55; prompt/parameter rules that trigger action).
Claim 46: Agrawal, Matamala and Gilady disclose a method according to claim 44, wherein displaying, by the terminal in response to the first operation performed by the user on the first prompt message, the first recommendation interface corresponding to the first prompt message comprises: obtaining, by the terminal, a first interface file and a first user interface (UI) element from a network device in response to the first operation, wherein the first UI element comprises an interface element of the first recommendation interface; and running, by the terminal, the first interface file to invoke the first UI element to display the first recommendation interface (Matamala: Paragraph 52, 113 and 145; app provides tile of recommended applications). 
Claim 47: Agrawal, Matamala and Gilady disclose a method according to claim 44, wherein before displaying, by the terminal in response to the first operation performed by the user on the first prompt message, the first recommendation interface corresponding to the first prompt message, the method further comprises: receiving and storing, by the terminal, a first interface file and a first user interface (UI) element that are sent by a network device, wherein the first UI element comprises an interface element of the first recommendation interface; and wherein displaying, by the terminal in response to the first operation performed by the user on the first prompt message, the first recommendation interface corresponding to the first prompt message comprises: running, by the terminal in response to the first operation, the first interface file to invoke the first UI element to display the first recommendation interface (Matamala: Paragraph 41-43; pre-cache recommendations that can be invoked). 
Claim 48: Agrawal, Matamala and Gilady disclose a method according to claim 44, wherein before displaying the first prompt message corresponding to the first prompt rule, the method further comprises: obtaining, by the terminal, the first prompt message from a network device (Agrawal: Paragraph 55; prompt sent from application discovery server).
Claim 49: Agrawal, Matamala and Gilady disclose a method according to claim 44, wherein after displaying, by the terminal in response to the first operation performed by the user on the first prompt message, the first recommendation interface corresponding to the first prompt message, the method further comprises: displaying, by the terminal, a rule modification interface in response to a second operation performed by the user in the first recommendation interface; and receiving, by the terminal, a modification performed by the user on the first prompt rule in the rule modification interface, and storing a modified first prompt rule (Agrawal: Figure 6 and Paragraphs 47 and 63; parameter modification and preference tag edit). 
Claim 50: Agrawal, Matamala and Gilady disclose a method according to claim 49, wherein after receiving, by the terminal, the modification performed by the user on the first prompt rule in the rule modification interface, and storing the modified first prompt rule, the method further comprises: sending, by the terminal, a rule modification message to a network device, wherein the rule modification message comprises the modified first prompt rule and a user account of the terminal, and the rule modification message to instructs the network device to store the modified first prompt rule for the user account (Agrawal: Figure 6 and Paragraphs 57, 61 (user history/account)  and 63; prompt/trigger rules).
Claim 51: Agrawal, Matamala and Gilady disclose a method according to claim 44, wherein after displaying, by the terminal in response to the first operation performed by the user on the first prompt message, the first recommendation interface corresponding to the first prompt message, the method further comprises: deleting, by the terminal, a second recommendation item from the first recommendation interface in response to a deletion operation performed by the user on the second recommendation item in the first recommendation interface, to display a second recommendation interface that does not comprise the second recommendation item (Agrawal: Figure 9 and Paragraph 66; purge of apps, so they are not presented).
Claim 52: Agrawal, Matamala and Gilady disclose a method according to claim 51, wherein the method further comprises: sending, by the terminal, a first notification message to a network device in response to the deletion operation performed by the user on the second recommendation item in the first recommendation interface, wherein the first notification message instructs the network device to: modify a first interface file and a first UI element for a user account of the terminal, so that a modified first interface file is run to invoke a modified first user interface (UI) element to display the second recommendation interface; and store the modified first interface file and the modified first UI element for the user account of the terminal (Agrawal: Figure 9 and Paragraph 66; purge of apps, so they are not presented).
Claim 55: Agrawal, Matamala and Gilady disclose a method according to claim 45, wherein obtaining, by the terminal, the one or more prompt rules from the network device comprises: receiving, by the terminal, the one or more prompt rules sent by the network device; or sending, by the terminal, a rule query message to the network device, wherein the rule query message comprises a user account of the terminal, and receiving, by the terminal, a rule query response sent by the network device, wherein the rule query response comprises the one or more prompt rules stored by the network device for the user account, and the network device stores, for each user account, a prompt rule reported by a terminal that is logged in to with a corresponding user account (Agrawal: Figure 6 and Paragraphs 55-58; request/query and response from system (i.e. app store)). 
Claim 56 is similar in scope to claim 44 and therefore rejected under the same rationale. 
Claim 57: Agrawal, Matamala and Gilady disclose a method according to claim 56, wherein after sending the first prompt message corresponding to the first prompt rule to the terminal, or after instructing the terminal to display the first prompt message corresponding to the first prompt rule, the method further comprises: receiving, by the network device, a first obtaining request sent by the terminal, and sending a first interface file and a first user interface (UI) element to the terminal based on the first obtaining request, wherein the first UI element comprises an interface element of a first recommendation interface, the first interface file, when being run, invokes the first UI element to display the first recommendation interface when being run, and the first recommendation interface comprises a recommendation item of an application prompted by the first prompt message (Agrawal: Paragraphs 17-18, 22-23 and 46; recommendation interface; and Matamala: Figure 5 and Paragraphs 76-77; prompt message that triggers recommendations) 
Claim 58: Agrawal, Matamala and Gilady disclose a method according to claim 57, wherein before sending, by the network device, the first interface file and the first user interface (UI) element to the terminal based on the first obtaining request, the method further comprises: receiving, by the network device, the first interface file and the first UI element that are configured by operation personnel (Agrawal: Figure 6-7 and Paragraphs 55-57 and 63-64; UI element can be provided from network discovery agent and configured by the app store). 
Claim 59 is similar in scope to claim 44 and therefore rejected under the same rationale. 
Claim 63 is similar in scope to claim 46 and therefore rejected under the same rationale. 
Claim 64 is similar in scope to claim 47 and therefore rejected under the same rationale. 
Claim 65 is similar in scope to claim 48 and therefore rejected under the same rationale. 
Claim 66 is similar in scope to claim 49 and therefore rejected under the same rationale. 
Claims 53-54 is/are rejected under 35 U.S.C. 103 as being 
unpatentable over Agrawal et al. (“Agrawal” 20150106801 A1), Soto Matamala et al. (“Matamala” 20130339345 A1) and Gilady et al. (“Gilady” 20150324358 A1) in further view of Bian et al. (“Bian” WO 2018226456 A1).
Claim 53: Agrawal, Matamala and Gilady disclose a method according to claim 44, but may not explicitly disclose wherein after displaying, by the terminal in response to the first operation performed by the user on the first prompt message, the first recommendation interface corresponding to the first prompt message, the method further comprises: displaying, by the terminal, a service addition interface in response to a third operation performed by the user in the first recommendation interface, wherein the service addition interface comprises one or more recommendation items, and each of the one or more recommendation items corresponds to one application; and adding, by the terminal, a third recommendation item in the one or more recommendation items to the first recommendation interface in response to a selection operation performed by the user on the third recommendation item, to display a third recommendation interface that comprises the third recommendation item (Agrawal: Figure 8:812 and Paragraph 65; manual prompt/trigger for additional recommendations for an additional/third interface)
Further, Bian is provided because it discloses add button that allows the system to edit the interface and provide a modified interface for additional applications (Figures 2a, 8 and 11 and Paragraph 45). 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a known technique to improve a similar device in the same way and provide an addition interface in Agrawal. One would have been motivated to provide the addition interface in order to enhance the search for functionality of Agrawal with a dedicated interface providing a better user experience. 
Claim 54: Agrawal, Matamala, Gilady and Bian disclose a method according to claim 53, wherein the method further comprises: sending, by the terminal, a second notification message to a network device in response to the selection operation performed by the user on the third recommendation item, wherein the second notification message instructs the network device to: modify a first interface file and a first user interface (UI) element for a user account of the terminal, so that a modified first interface file is run to invoke a modified first UI element to display the third recommendation interface; and store the modified first interface file and the modified first UI element for the user account of the terminal (Bian: Figures 2a, 8 and 11; add functionality provides modified interface with app inclusion). 

Response to Arguments
Applicant's arguments have been fully considered and Gilady is provided to disclose the amended claim functionality.  



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

GILADY ET AL. 20150324358 A1 FIGURE 4

GRUNEWALD ET AL. 20170351388 A1 [0028, 0088]


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERROD L KEATON whose telephone number is (571)270-1697.  The examiner can normally be reached on MONDAY -FRIDAY 9:30-5.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 




/SHERROD L KEATON/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        8-22-2022